  Case 19-21926             Doc 21         Filed 09/18/19 Entered 09/18/19 09:11:49                                  Desc Main
                                              Document Page 1 of 1
      UNITED STATES BANKRUPTCY COURT, NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

RE: CHARLES S BREMNER                                          ) Case No. 19 B 21926
    LESLIE LULE                                                )
                                                       Debtors ) Chapter 13
                                                               )
                                                               ) Judge: DONALD R CASSLING

                                                     NOTICE OF MOTION

   CHARLES S BREMNER                                                               CUTLER & ASSOC
   LESLIE LULE                                                                     via Clerk's ECF noticing procedures
   5222 CLEVELAND ST
   SKOKIE, IL 60077

   Please take notice that on September 26, 2019 at 10:00 am my designee or I will appear before the
   Honorable Judge DONALD R CASSLING at 219 South Dearborn Courtroom 619, Chicago, IL and present
   the motion set forth below.

   I certify under penalty of perjury that this office caused a copy of this notice to be delivered to the persons
   named above by U.S. mail at 55 E Monroe St., Chicago, Il 60603 or by the methods indicated on
   September 18, 2019.

                                                                                     /s/ Tom Vaughn

                          TRUSTEE'S MOTION TO DISMISS FOR UNREASONABLE DELAY

   Now comes Tom Vaughn, Trustee in the above entitled case and moves the Court to dismiss this case in
   support thereof states:

   1. On August 05, 2019 the Debtors filed a petition and plan under Chapter 13 of Title 11 U.S.C.

   2. That the above-captioned plan has not yet been confirmed.


   3. That the Debtors has caused unreasonable delay that is prejudicial to creditors by failing to:

   Amend J - $2299 vs plan for mortgage amount $2399 and amend plan - #3.3 car max $17345 filed
   $17657.04 adequate protection payments.




   WHEREFORE, the Trustee prays that this case be dismissed for unreasonable delay by the debtor pursuant
   to 11 U.S.C. § 1307 (c) (1).
                                                                                            Respectfully submitted,
                                                                                            /s/ Tom Vaughn
   TOM VAUGHN
   CHAPTER 13 TRUSTEE
   55 E. Monroe Street, Suite 3850
   Chicago, IL 60603
   (312) 294-5900
